EXHIBIT 10.1



 
AMENDMENT TO THE IRON MOUNTAIN INCORPORATED
 
2002 STOCK INCENTIVE PLAN
 
        The Company's Board has unanimously approved, and unanimously recommends
that the stockholders of the Company approve, an amendment, attached as
Appendix A, to the 2002 Plan to increase the number of shares of Common Stock
authorized for issuance under the 2002 Plan by 7,500,000 from 12,528,815 to
20,028,815 and extend the termination date thereunder from March 31, 2012 to
March 31, 2018.
 
        The Board believes that equity interests are a significant factor in the
Company's ability to attract, retain and motivate key employees, directors and
other service providers (generally, and in connection with acquisitions) that
are critical to the Company's long-term success and that an increase in the
number of shares available for issuance under the 2002 Plan is necessary in
order to provide those persons with incentives to serve the Company. The Board
believes an extension of the termination date from March 31, 2012 to March 31,
2018 is appropriate in connection with the increase in shares available for
issuance under the 2002 Plan.
 
        In approving the increase in the number of shares reserved for issuance
under the 2002 Plan, the Board considered (i) that only approximately 2,203,903
shares remained available for grant under the 2002 Plan as of April 1, 2008,
(ii) the average annual rate of grants of 1,843,412 from 2002 through 2007 and
(iii) the portion of the Company's outstanding shares represented by equity
compensation, including shares subject to options. Further, under applicable
federal income tax law, if the shares available under the 2002 Plan are
increased by an amendment approved by the stockholders, the ten year period
established for purposes of issuing tax favored incentive stock options, or
ISOs, under the plan may be reset. The proposed increase will provide the
Company with additional options for use in future grants, including in
connection with acquisitions. Based on the Company's current outstanding common
stock and assuming all shares available for grant under the 2002 Plan were
issued and outstanding, dilution would increase from 6.7% to 9.8% as a result of
the additional 7,500,000 shares available for grant under the 2002 Plan. Even
with this increased dilution the Company would be only slightly above the 25 th
 percentile of the Custom Peer Group (as defined and discussed in "Executive
Compensation—Compensation Discussion and Analysis" below), which is 9.5%
dilution resulting from option plans, while the median is at 11.6% dilution
resulting from option plans.
 
Summary of the 2002 Plan
 
        The following summary of the material features of the 2002 Plan is
qualified in its entirety by reference to the complete text of the 2002 Plan and
the First and Second Amendments thereto, which are filed as appendices to the
Company's Proxy Statements on Schedule 14A filed in April 2002, April 2004 and
April 2006, respectively.
 
        The 2002 Plan permits the issuance of equity-based awards, including
incentive stock options, nonqualified stock options, grants of Common Stock,
whether or not subject to restrictions, and stock appreciation rights. The 2002
Plan initially reserved 3,043,221 (after all stock dividends) shares of Common
Stock and the stockholders approved the First Amendment to the 2002 Plan in May
2004 to increase the number of shares reserved to 7,543,222 (after all stock
dividends) shares of Common Stock and approved the Second Amendment to the 2002
Plan in May 2006 to increase the number of shares reserved to 12,528,815 (after
all stock dividends) shares of Common Stock. If stockholders approve the
proposed amendment to the 2002 Plan, the total amount of Common Stock authorized
for issuance under the 2002 Plan will be 20,028,815.
 
        Purpose, Eligible Individuals, Effective Date and Duration.     The 2002
Plan became effective April 1, 2002. The purpose of the 2002 Plan is to
encourage employees, officers, directors and consultants of the Company and our
subsidiaries who render services to us to continue their association with us by


 






 
12

--------------------------------------------------------------------------------

 


 


 
providing favorable opportunities for them to participate in the ownership of
our Common Stock and in our future growth through grants of our Common Stock,
with or without restrictions, options to acquire our Common Stock and other
rights to compensation in amounts determined by the value of our Common Stock,
or Awards. For this purpose, subsidiaries include corporations, companies,
partnerships and other forms of business organizations in which we own directly
or indirectly 50% or more of the total combined voting power of all classes of
stock or other form of equity ownership or in which we have a significant
financial interest. The recipient of an Award is referred to as an "Optionee."
At this time, approximately 1,200 persons are eligible to receive options
pursuant to the 2002 Plan.
 
        The 2002 Plan provides for termination on March 31, 2012, or March 31,
2018 if the proposed amendment is passed, unless earlier terminated by the
Board. Termination of the 2002 Plan will not affect Awards made prior to
termination, but no Awards will be made after termination.
 
        Shares Subject to the 2002 Plan.     The total number of shares of our
Common Stock that may be subject to Awards under the 2002 Plan may not exceed
12,528,815 (after all stock dividends) shares, or 20,028,815 shares if the
proposed amendment is approved. The shares may be authorized but unissued shares
or treasury shares. The total amount of Common Stock that may be granted under
the Plan to any single person in any calendar year may not exceed in the
aggregate 1,125,000 shares. To the extent that an option or other form of Award
lapses or is forfeited, the shares subject to the Award will again become
available for grant under the terms of the 2002 Plan.
 
        In the event of any change in the number of shares or kind of Common
Stock outstanding pursuant to a reorganization, recapitalization, exchange of
shares, stock dividend or split or combination of shares, appropriate
adjustments will be made to the number of shares of authorized Common Stock, to
the number of shares of Common Stock subject to outstanding Awards, to the
exercise price per share of options and other forms of Awards and to the kind of
shares that may be issued under the 2002 Plan.
 
        As of April 1, 2008, 9,302,371 Awards were outstanding, consisting
primarily of options to purchase shares of Common Stock under the 2002 Plan.
 
        Administration.     Although the Board has the authority to administer
the Plan, it has generally delegated this authority to the Compensation
Committee, which administers all of our equity-based compensation plans. Each
member of the Compensation Committee is a "non-employee director" within the
meaning of Rule 16b-3 promulgated under the Exchange Act and an "outside
director" within the meaning of Section 162(m) of the Internal Revenue Code of
1986, as amended, or the Code.
 
        Subject to the terms of the 2002 Plan, the Compensation Committee has
the authority to: (1) select or approve Award recipients (including Optionees);
(2) determine the terms and conditions of Awards, including the price to be paid
by an Optionee for any Common Stock; and (3) interpret the 2002 Plan and
prescribe rules and regulations for its administration.
 
        Stock Options.     The Compensation Committee may grant incentive stock
options and nonqualified stock options under the 2002 Plan. The Compensation
Committee determines the number of shares of Common Stock subject to each
option, its exercise price, its duration and the manner and time of exercise.
Incentive stock options may be issued only to employees of the Company or of a
corporate subsidiary of ours, and the exercise price must be at least equal to
the fair market value of the Common Stock as of the date the option is granted.
Further, an incentive stock option generally must be exercised within ten years
of grant. The Compensation Committee, in its discretion, may provide that any
option is subject to vesting limitations that make it exercisable during its
entire duration or during any lesser period of time.
 
        The exercise price of an option may be paid in cash, in shares of Common
Stock owned by the Optionee, by delivery of a recourse promissory note secured
by the Common Stock acquired upon


 
13

--------------------------------------------------------------------------------

 


 
exercise of the option (except that such a loan would not be available to any
executive officer or director of the Company) or by means of a "cashless
exercise" procedure in which a broker transmits to us the exercise price in
cash, either as a margin loan or against the Optionee's notice of exercise and
confirmation by us that we will issue and deliver to the broker stock
certificates for that number of shares of Common Stock having an aggregate fair
market value equal to the exercise price, or agrees to pay the exercise price to
us in cash upon its receipt of stock certificates.
 
        In its discretion, and subject to the terms of the 2002 Plan, the
Compensation Committee may grant a reload option to purchase the number of
shares of Common Stock delivered to us in full or partial payment of the
exercise price on the exercise of any option or in full or partial payment of
the tax withholding obligations resulting from the exercise of any option.
 
        Options are, at the discretion of the Compensation Committee,
transferable to members of the Optionee's immediate family or to a family
partnership or trust for the benefit of the Optionee's immediate family.
 
        Stock Appreciation Rights.     The Compensation Committee may also grant
stock appreciation rights to Optionees on such terms and conditions as it may
determine. Stock appreciation rights may be granted separately or in connection
with an option. Upon the exercise of a stock appreciation right, the Optionee is
entitled to receive payment equal to the excess of the fair market value, on the
date of exercise, of the number of shares of Common Stock for which the stock
appreciation right is exercised, over the exercise price for the Common Stock
under a related option, or if there is not a related option, over an amount per
share stated in the agreement setting forth the terms and conditions of the
stock appreciation right. Payment may be made in cash or other property,
including Common Stock, in accordance with the provisions of the applicable
agreement. Upon the exercise of a stock appreciation right related to an option,
the option will terminate as to the number of shares of Common Stock for which
the stock appreciation right is exercised.
 
        Stock Grants.     The Compensation Committee may issue shares of Common
Stock to Optionees, either with or without restrictions, as determined by it in
its discretion. Restrictions may include conditions that require the Optionee to
forfeit the shares in the event that the holder ceases to provide services to us
or one of our subsidiaries before a stated time. Unlike holders of options and
stock appreciation rights, the recipient of a stock grant, including a stock
grant subject to restrictions, unless otherwise provided for in a restricted
stock agreement, has the rights of a stockholder of ours to vote and to receive
payment of dividends on our Common Stock.
 
        Special Bonus Awards.     The Compensation Committee may grant in
connection with any nonqualified stock option or stock grant a special cash
bonus in an amount not to exceed the lesser of (1) the combined federal, state
and local income and employment tax liability incurred by the Optionee as a
consequence of acquiring Common Stock on the exercise of the option or the grant
or vesting of Common Stock, and the related special bonus, or (2) 30% of the
imputed income realized by the Optionee on account of the exercise or vesting,
and the related special bonus. A grant may also provide that the Company will
lend an Optionee an amount not more than the amount described in the preceding
sentence, less the amount of any special cash bonus.
 
        Effect of Certain Corporate Transactions.     If while unexercised
Awards remain outstanding under the 2002 Plan we merge or consolidate with one
or more corporations (whether or not we are the surviving corporation), if we
are liquidated or sell or otherwise dispose of substantially all of our assets
to another entity or if there is a "change in control" then, except as otherwise
specifically provided to the contrary in any applicable agreement, the
Compensation Committee may in its discretion amend the terms of all unexercised
Awards so that either: (1) after the effective date of the event, each Optionee
is entitled, upon exercise of an Award, to receive in lieu of Common Stock the
number and class of shares of such stock or other securities to which he or she
would have been entitled had he or she been a stockholder at the time of the
event, or is entitled to receive from the successor entity a


 
14

--------------------------------------------------------------------------------

 


 
new Award of comparable value; (2) each Optionee is given an opportunity to
exercise all or some of his or her unexercised Awards during a 20 day period
ending with the event, at which time the unexercised Awards will be cancelled;
or (3) all unexercised Awards are cancelled as of the effective date of the
event in consideration for cash or other consideration with a value equal to the
value of the shares the Optionee would have received had the Award been
exercised (to the extent exercisable). In addition to the foregoing, the
Compensation Committee may in its discretion also amend the terms of an Award by
canceling some or all of the restrictions on its exercise to permit its exercise
to a greater extent than that permitted under its existing terms.
 
        For these purposes, a change of control will be deemed to have occurred
if any person (as that term is used in Section 13(d) and 14(d)(2) of the
Exchange Act) other than a trust related to any employee benefit plan maintained
by the Company becomes the beneficial owner of 50% or more of our outstanding
Common Stock, and within the period of 24 consecutive months immediately
thereafter, individuals other than (1) individuals who at the beginning of such
period constitute the entire Board or (2) individuals whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of the period, become a majority of the Board.
 
        Amendments to the 2002 Plan.     The Board may modify, revise or
terminate the 2002 Plan at any time and from time to time, except that approval
of our stockholders is required with respect to any amendment to change the
aggregate number of shares of Common Stock that may be issued under the 2002
Plan or to any person in a year, change the class of persons eligible to receive
Awards or make any other changes that require stockholder approval under
applicable law. Amendments adversely affecting outstanding Awards may not be
made without the consent of the holder of the Award.
 
        The Board may also amend without stockholder approval, and has in fact
amended, the 2002 Plan as necessary to enable awards to qualify for favorable
foreign tax treatment in the case of an Optionee who is subject to a tax regime
outside the United States.
 
        Tax Treatment.     The following description of the federal income tax
consequences of Awards is general and does not purport to be complete.
 
        Tax Treatment of Options.     An Optionee realizes no taxable income
when a nonqualified stock option is granted. Instead, the difference between the
fair market value of the Common Stock acquired pursuant to an exercise of an
option and the exercise price paid is taxed as ordinary compensation income when
the option is exercised. The difference is measured and taxed as of the date of
exercise, if the Common Stock is not subject to a "substantial risk of
forfeiture," or as of the date or dates on which the risk terminates in other
cases. An Optionee may elect to be taxed on the difference between the exercise
price and the fair market value of the Common Stock on the date of exercise,
even though some or all of the Common Stock acquired is subject to a substantial
risk of forfeiture. Gain on the subsequent sale of the Common Stock acquired by
exercise of the option is taxed as short-term or long-term capital gain,
depending on the holding period after exercise. We receive no tax deduction on
the grant of a nonqualified stock option, but we are entitled to a tax deduction
when the Optionee recognizes ordinary compensation income on or after exercise
of the option, in the same amount as the income recognized by the Optionee.
 
        Generally, an Optionee incurs no federal income tax liability on either
the grant or the exercise of an incentive stock option, although an Optionee
will generally have taxable income for alternative minimum tax purposes at the
time of exercise equal to the excess of the fair market value of the Common
Stock subject to the option over the exercise price. Provided that the Common
Stock is held for at least one year after the date of exercise of the option and
at least two years after its date of grant, any gain realized on a subsequent
sale of the Common Stock will be taxed as long-term capital gain. If the Common
Stock is disposed of within a shorter period of time, the Optionee will
recognize ordinary compensation income in an amount equal to the difference
between the sales price and the


 
15

--------------------------------------------------------------------------------

 


 
exercise price or (if less) the difference between the fair market value at the
time of exercise and the exercise price. We receive no tax deduction on the
grant or exercise of an incentive stock option, but we are entitled to a tax
deduction if the Optionee recognizes ordinary compensation income on account of
a premature disposition of shares acquired on exercise of an incentive stock
option, in the same amount and at the same time as the Optionee recognizes
income.
 
        Tax Treatment of Stock Appreciation Rights.     An Optionee recognizes
no income upon the grant of a stock appreciation right, but upon its exercise
realizes ordinary compensation income in an amount equal to the cash or cash
equivalent that he receives at that time. If the Optionee receives Common Stock
upon exercise of the stock appreciation right, he recognizes ordinary
compensation income equal to the fair market value of the Common Stock received
(or, if the Common Stock is subject to a substantial risk of forfeiture at the
exercise date, at the date or dates on which the risk expires, unless he or she
elects to be taxed currently), which is measured by the difference between the
base amount set forth in the related agreement and the fair market value of the
Common Stock. We are entitled to a tax deduction in the amount of ordinary
compensation income recognized.
 
        Tax Treatment of Stock Grants.     A person who receives a stock grant
without any restrictions will recognize ordinary compensation income on the fair
market value of the Common Stock over the amount (if any) paid for the Common
Stock. If the Common Stock is subject to restrictions, the recipient generally
will not recognize ordinary compensation income at the time the award is
received, but will recognize ordinary compensation income when restrictions
constituting a substantial risk of forfeiture lapse. The amount of such income
will be equal to the excess of the aggregate fair market value, as of the date
the restrictions lapse, over the amount (if any) paid for the Common Stock.
Alternatively, the Optionee may elect to be taxed, pursuant to Section 83(b) of
the Code, on the excess of the fair market value of the Common Stock at the time
of grant over the amount (if any) paid for the Common Stock, notwithstanding any
restrictions. All such taxable amounts are deductible by us at the time and in
the amount of the ordinary compensation income recognized by the Optionee.
 
        Section 162(m) of the Code.     Section 162(m) of the Code generally
disallows an income tax deduction to public companies for compensation in excess
of $1,000,000 paid in any year to our principal executive officer, or PEO, and
the three other most highly compensated executive officers, but not including
our principal financial officer, to the extent that this compensation is not
"performance-based" within the meaning of Section 162(m) of the Code. In the
case of a stock plan, the performance-based exception is satisfied if, in
addition to other requirements, the plan, including the amount of stock
available for grant under the plan, is approved by stockholders, the grants are
made by a committee of outside directors, and the amount of compensation a
person can receive is based solely on an increase in the value of the Common
Stock after grant. If the proposed amendment is approved by stockholders, one of
the requirements for the performance-based exception will continue to be
satisfied with respect to shares awarded under the Plan.
 
        Award Information.     The benefits or amounts that may be received or
allocated to any individual under the 2002 Plan, as proposed to be amended, are
not determinable.


 
16

--------------------------------------------------------------------------------

 



 
        Options to purchase Common Stock that have been granted under the 2002
Plan in the past are set forth in the following table.
 
Option Grants under the 2002 Plan


Name and Position
 
 
 
Number of Shares
Underlying Options
 

 
C. Richard Reese,
Chairman of the Board and Chief Executive Officer
    —  
Robert T. Brennan,
President and Chief Operating Officer
    1,112,449  
John J. Connors,
President, Americas
    337,515  
Marc A. Duale,
President of Iron Mountain Europe
    333,958  
John F. Kenny, Jr.,
Executive Vice President, Corporate Development
    68,449  
Brian P. McKeon,
Chief Financial Officer
    469,907  
All current executive officers as a group
    2,527,148  
All current directors who are not executive officers as a group
    141,750  
Clarke H. Bailey
    25,252  
Constantin R. Boden
    25,252  
Kent P. Dauten
    25,252  
Michael Lamach
    6,673  
Arthur D. Little
    25,252  
Vincent J. Ryan
    25,252  
Laurie A. Tucker
    8,817  
Each associate of such directors and executive officers
    31,844  
Each other person who received 5% of such options
    —  
All employees, including all current officers who are not executive officers, as
a group
    8,391,574  



 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


